DETAILED ACTION
Claims 1, 2, 4, 5, and 7-12 are allowed.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim under US PRO 62/884430 filed on 8/8/2019.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The totality of limitations overcome any prior art or reasonable combination of art. The closest prior arts are the Misra et al Reference (Cross-Component Adaptive Loop Filter for Chroma) and the Huang et al Reference (US 2013/0322523 A1).
Misra relates to a CC-ALF that makes use of luma sample values to refine each chroma component. Fig.1a illustrates the placement off CC-ALF with respect to the other loop filters. Fig.1a has a SAO Luma to ALF Luma and CC-ALF Cb/Cr and an ALF Chroma output Cb/Cr (see Misra Section 1 and Fig.1a).
Huang teaches a method and apparatus configure the in-loop processing so that the processing requires no pixel or reduced pixels from other side of a virtual boundary. When the in-loop processing of the to-be-processed pixel requires a pixel from the other side of the virtual boundary, the pixel from the other side of the virtual boundary is replaced by a replacement pixel. The in-loop processing can also be configured to skip the pixel when the processing requires a pixel from other side of the virtual boundary. The in-loop processing can also be configured to change ALF filter shape or filter size when the in-loop processing requires a pixel from other side of the virtual boundary. A filtered output can be combined linearly or nonlinearly with the to-be-processed pixel to generate a final filter output. FIGS. 20-23 illustrate exemplary steps of ALF processing on pixels below the VB (see Huang Abstract, [0038], Figs.20-23).

The following is an examiner's statement of reasons for allowance: neither Misra, Huang, nor other relevant art or combination of relevant art, teaches an encoder/a decoder circuitry; and memory coupled to the circuitry; wherein the circuitry, in operation: in response to a first reconstructed image sample being located outside a virtual boundary, duplicates a reconstructed sample located inside and adjacent to the virtual boundary to generate the first reconstructed image sample; generates a first coefficient value by applying a CCALF (cross component adaptive loop filtering) process to the first reconstructed image sample of a luma component; sets the first coefficient value to zero in response to the first coefficient value being less than 64; generates a second coefficient value by applying an ALF (adaptive loop filtering) process to a second reconstructed image sample of a chroma component; generates a third coefficient value by adding the first coefficient value to the second coefficient value; and encodes/decodes a third reconstructed image sample of the chroma component using the third coefficient value.

The following is an examiner's statement of reasons for allowance: neither Misra, Huang, nor other relevant art or combination of relevant art, teaches an encoding/decoding method comprising: in response to a first reconstructed image sample being located outside a virtual boundary, duplicating a reconstructed sample located inside and adjacent to the virtual boundary to generate the first reconstructed image sample; generating a first coefficient value by applying a CCALF (cross component adaptive loop filtering) process to the first reconstructed image sample of a luma component; setting the first coefficient value to zero in response to the first coefficient value being less than 64; generating a second coefficient value by applying an ALF (adaptive loop filtering) process to a second reconstructed image sample of a chroma component; generating a third coefficient value by adding the first coefficient value to the second coefficient value; and encoding/decoding a third reconstructed image sample of the chroma component using the third coefficient value.

The following is an examiner's statement of reasons for allowance: neither Misra, Huang, nor other relevant art or combination of relevant art, teaches an encoder/a decoder comprising: circuitry; and memory coupled to the circuitry; wherein the circuitry, in operation: in response to a first reconstructed image sample being located outside a virtual boundary, duplicates a reconstructed sample located inside and adjacent to the virtual boundary to generate the first reconstructed image sample; generates a first coefficient value by applying a CCALF (cross component adaptive loop filtering) process to the first reconstructed image sample of a luma component; sets the first coefficient value to zero in response to the first coefficient value being less than 64; and encodes/decodes a second reconstructed image sample of a chroma component using the first coefficient value.

The following is an examiner's statement of reasons for allowance: neither Misra, Huang, nor other relevant art or combination of relevant art, teaches an encoding/decoding method, comprising: in response to a first reconstructed image sample being located outside a virtual boundary, duplicating a reconstructed sample located inside and adjacent to the virtual boundary to generate the first reconstructed image sample; generating a first coefficient value by applying a CCALF (cross component adaptive loop filtering) process to the first reconstructed image sample of a luma component; setting the first coefficient value to zero in response to the first coefficient value being less than 64; and encoding/decoding a second reconstructed image sample of a chroma component using the first coefficient value

The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art of record.
Therefore, the independent claims 1, 4, 7-12 are allowed. Claims 2 and 5 are allowable as they are dependent off the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIR SHAHNAMI/Primary Examiner, Art Unit 2483